Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2016

                                     No. 04-15-00663-CV

                                     Theresa Fay JERRY,
                                          Appellant

                                               v.

DEUTSCHE BANK NATIONAL TRUST COMPANY and Robert Valdespino as Trustee, Et
                              al.,
                           Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-05864
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
        On June 6, 2016, appellant filed a “First Amended Brief and Reply Brief of Appellant.”
Local Rule 8.4 requires a party who wishes to amend her brief to obtain the Court’s permission.
See 4th Ct. App. Local Rule 8.4. Appellant did not obtain the Court’s permission to amend her
brief. The “First Amended Brief and Reply Brief of Appellant” also does not contain sections
that Rule 38.1 requires for an appellant’s brief and primarily includes “rebuttal” arguments. See
Tex. R. App. P. 38.1. We therefore construe the “First Amended Brief and Reply Brief of
Appellant” as a reply brief only. See id. R. 38.3.

                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court